481 P.2d 708 (1971)
82 N.M. 346
STATE of New Mexico, Plaintiff-Appellee,
v.
Donald B. RENDLEMAN, Defendant-Appellant.
No. 585.
Court of Appeals of New Mexico.
February 12, 1971.
C.N. Morris, Silver City, for defendant-appellant.
David L. Norvell, Atty. Gen., Santa Fe, Thomas L. Dunigan, Asst. Atty. Gen., for plaintiff-appellee.

OPINION
SUTIN, Judge.
Rendleman was convicted and sentenced for the unlawful possession of marijuana under § 54-7-13 N.M.S.A. 1953 (Repl. Vol. 8, pt. 2), known as the Uniform Narcotic Drug Act. Rendleman appealed. We reverse.
This case falls directly within State v. Riley, 82 N.M. 235, 478 P.2d 563 (Ct.App.) decided December 11, 1970, in which § 54-7-14 of the Uniform Narcotic Drug Act was held inapplicable, and § 54-5-14 N.M.S.A. 1953 (Repl. Vol. 8, pt. 2), a special act, was held operative.
The conviction and sentence are reversed. The cause is remanded with instruction to vacate the conviction judgment and sentence, and dismiss the charge under which Rendleman was prosecuted.
It is so ordered.
WOOD and HENDLEY, JJ., concur.